Case 1:18-cv-21365-KMW Document 310 Entered on FLSD Docket 10/10/2019 Page 1 of 22




                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF FLORIDA

                       Case No. 18-21365-Civ-WILLIAMS/TORRES

   ST. LOUIS CONDOMINIUM
   ASSOCIATION, INC.,

         Plaintiff,

   v.

   ROCKHILL INSURANCE COMPANY,

         Defendant.

   ___________________________________________/

                      REPORT AND RECOMMENDATION
                ON PLAINTIFF’S MOTION FOR ATTORNEYS’ FEES

         This matter is before the Court on St. Louis Condominium Association, Inc.’s

   (“Plaintiff”) motion for attorneys’ fees against Rockhill Insurance Company

   (“Defendant”).     [D.E. 285].        Defendant responded to Plaintiff’s motion on

   September 13, 2019 [D.E. 297] to which Plaintiff replied on September 20, 2019.

   [D.E. 298]. Therefore, Plaintiff’s motion is now ripe for disposition.   After careful

   consideration of the motion, response, reply, and relevant authority, Plaintiff’s

   motion for attorneys’ fees should be GRANTED in part and DENIED in part.

                                    I.     BACKGROUND

         Plaintiff filed this action on March 5, 2018 in Florida state court and

   Defendant removed it on April 6, 2018 based on diversity jurisdiction. This case is a

   property insurance coverage dispute pursuant to an insurance policy that Defendant

                                               1
Case 1:18-cv-21365-KMW Document 310 Entered on FLSD Docket 10/10/2019 Page 2 of 22




   issued to Plaintiff. The policy relates to a property located at 800 Claughton Island

   Drive, Miami, Florida 33131 for the period of December 31, 2016 to December 31,

   2017.      The policy provided insurance coverage in the amount of twenty million

   dollars.

           On September 10, 2017, Hurricane Irma made landfall in South Florida and

   caused damage to the property with wind gusts of up 109 mph in Pembroke Pines,

   Florida. Plaintiff reported to Defendant on September 13, 2017 that the property

   suffered damages. Defendant conducted an inspection of the property one week

   later and re-inspected the property on January 31, 2018. Plaintiff then submitted a

   proof of loss form on February 13, 2018 and Defendant sought additional items to

   make a coverage determination on February 20, 2018. Because Defendant failed to

   pay for repairs to the property within the time allotted under the policy agreement

   and Florida law, Plaintiff filed this action for breach of contract.

                                      II.    ANALYSIS

           Plaintiff’s motion seeks $2,187,049.80 in attorneys’ fees, consisting of a

   lodestar of $1,093,524.90 and a 2.0 multiplier.       Plaintiff claims that its attorneys

   spent 3,007.69 hours litigating this case and the requested fee award is appropriate

   because of the exceptional results obtained.       Plaintiff also argues that the hourly

   rates requested are reasonable and that its attorneys exercised practical billing

   judgment in avoiding duplicative tasks.         Defendant contends, on the other hand,

   that Plaintiff’s motion should be denied for at least three reasons because: (1) the


                                               2
Case 1:18-cv-21365-KMW Document 310 Entered on FLSD Docket 10/10/2019 Page 3 of 22




   time entries presented are redundant and/or vague, (2) the rates requested are

   excessively high, and (3) there is no evidence that Plaintiff had any difficulty

   obtaining competent counsel to justify the use of a fee multiplier.   We will consider

   each argument in turn.

         A.     Plaintiff’s Entitlement to Attorneys’ Fees

         Before we consider the amount of fees that should be awarded, we must begin

   with the question of entitlement.   Plaintiff argues that the issue of entitlement is

   undisputed because, under Florida law, Plaintiff may recover its reasonable

   attorneys’ fees:

         Upon the rendition of a judgment or decree by any of the courts of this
         state against an insurer and in favor of any named or omnibus insured
         or the named beneficiary under a policy or contract executed by the
         insurer, the trial court or, in the event of an appeal in which the insured
         or beneficiary prevails, the appellate court shall adjudge or decree
         against the insurer and in favor of the insured or beneficiary a
         reasonable sum as fees or compensation for the insured’s or
         beneficiary’s attorney prosecuting the suit in which the recovery is had.

   Fla. Stat. § 627.428.

         “Under Florida law, an insured who prevails against an insurer is entitled to

   reasonable attorneys’ fees on appeal. This right to attorneys’ fees is applicable in

   federal courts sitting in Florida.” Blasser Bros. v. N. Pan-Am. Line, 628 F.2d 376,

   386 (5th Cir. 1980) (citations omitted); see also Danis Indus. Corp. v. Ground

   Improvement Techniques, Inc., 645 So. 2d 420, 421 (Fla. 1994) (“[T]he statute is a

   one-way street offering the potential for attorneys’ fees only to the insured or

   beneficiary.”); Ins. Co. of N. Am. v. Lexow, 602 So. 2d 528, 531 (Fla. 1992) (“If the

                                             3
Case 1:18-cv-21365-KMW Document 310 Entered on FLSD Docket 10/10/2019 Page 4 of 22




   dispute is within the scope of section 627.428 and the insurer loses, the insurer is

   always obligated for attorney’s fees.”). Importantly, “a trial court has no discretion

   to deny reasonable attorney’s fee to the prevailing plaintiff where the insurance

   company first disputes the claim and then settles the case after a lawsuit is filed.”

   Amador v. Latin American Property and Casualty Insurance Company, 552 So. 2d

   1132, 1133 (Fla. 3d DCA 1989); see also Tristar Lodging, Inc. v. Arch Speciality Ins.

   Co., 434 F. Supp. 2d 1286, 1295 (M.D. Fla. 2006) (“[T]he law is clear that if Plaintiff

   was compelled to sue because the insurance company wrongfully caused it to resort

   to litigation, fees must be awarded if the policy is paid after suit.”).

          Plaintiff’s argument is well taken because there is no dispute that Plaintiff

   was the insured under the relevant insurance policy and that the Court entered

   judgment in Plaintiff’s favor following a successful jury trial.           [D.E. 269].

   Defendant also agrees that Plaintiff is entitled to attorneys’ fees (albeit via a

   different Florida statute) and argues that the only question to be decided is whether

   the amount sought should be reduced because of block billing, duplicative time

   entries, excessive hourly rates, and the omission of a fee multiplier.      [D.E. 297]

   (“Rockhill does not dispute Plaintiff’s entitlement to attorneys’ fees under the

   attorneys’ fees statute for surplus lines insurers”).      Because there is no dispute

   between the parties as to the question of entitlement, we turn to the lodestar to

   determine if the fees requested are reasonable.




                                               4
Case 1:18-cv-21365-KMW Document 310 Entered on FLSD Docket 10/10/2019 Page 5 of 22




            B.    The Lodestar Method of Determining Reasonable Fees

            In determining an appropriate fee award, we employ the lodestar method.

   See City of Burlington v. Dague, 505 U.S. 557, 562 (1992) (“The ‘lodestar figure has,

   as its name suggests, become the guiding light of our fee-shifting jurisprudence. We

   have established a ‘strong presumption’ that the lodestar represents the ‘reasonable’

   fee”);    This method allows for a reasonable estimate of the value of an attorney’s

   service because the movant submits evidence “supporting the hours worked and

   rates claimed.” Hensley, 461 U.S. at 433. If the movant’s documentation of hours

   worked is inadequate, “the district court may reduce the award accordingly.” Id.

            The lodestar method requires the Court to first determine an attorney’s

   reasonable hourly rate, and to multiply that rate by the number of hours reasonably

   expended.      See, e.g., Loranger v. Stierheim, 10 F.3d 776, 781 (11th Cir. 1994);

   Norman v. Housing Auth. Of Montgomery, 836 F.2d 1292, 1299 (11th Cir. 1988); see

   also Harbaugh v. Greslin, 365 F. Supp. 2d 1274, 1279 (S.D. Fla. 2005). Following

   the Court’s calculation, “the court must next consider the necessity of an adjustment

   for results obtained.”    Norman, 836 F.2d at 1302.       Accordingly, when awarding

   fees, the Court must allow meaningful review of its decision and “articulate the

   decisions it made, give principled reasons for those decisions, and show its

   calculation.” Id. at 1304 (citation omitted).

            In awarding attorneys’ fees, “courts are not authorized to be generous with the

   money of others, and it is as much the duty of courts to see that excessive fees and


                                               5
Case 1:18-cv-21365-KMW Document 310 Entered on FLSD Docket 10/10/2019 Page 6 of 22




   expenses are not awarded as it is to see that an adequate amount is awarded.”

   ACLU of Georgia v. Barnes, 168 F.3d 423, 428 (11th Cir. 1999). Courts, however,

   have considerable discretion when determining whether a party to a case should

   receive a fee award.     See Cullens v. Georgia Dept. Of Transp., 29 F.3d 1489,

   1492-1493 (11th Cir. 1994) (emphasizing that the district court is “empowered to

   exercise discretion in determining whether an award is to be made and if so its

   reasonableness.”).

         An award must be reasonable and must fall within the guidelines for fee

   awards promulgated by the Eleventh Circuit. See Norman, 836 F.2d at 1299-1302.

   It is consequently within a court’s ultimate discretion to adjust the fees to an amount

   it deems proper according to the Eleventh Circuit’s parameters. See, e.g., Columbus

   Mills, Inc. v. Freeland, 918 F.2d 1575, 1580 (11th Cir. 1990) (“[T]he Norman Court

   left to the discretion of the district court the decision of whether to prune excessive

   hours”); Cullens, 29 F.3d at 1492 (“[W]e reemphasize that the district court has

   discretion in determining the amount of a fee award. This is appropriate in view of

   the district court’s superior understanding of the litigation and the desirability of

   avoiding frequent appellate review of what essentially are factual matters.”)

   (quotation omitted).

         C.     The Reasonable Hourly Rate

         The first step is to consider the reasonable hourly rate.   This rate is defined

   as “the prevailing market rate in the relevant legal community for similar services


                                             6
Case 1:18-cv-21365-KMW Document 310 Entered on FLSD Docket 10/10/2019 Page 7 of 22




   by lawyers of reasonably comparable skills, experience and reputation.@ Loranger

   v. Stierheim, 10 F.3d 776, 781 (11th Cir. 1994) (quoting Norman, 836 F.2d at 1299).

   The relevant market is “the place where the case is filed.” ACLU, 168 F.3d at

   427 (internal quotation marks and citation omitted).       Here, the relevant legal

   community is South Florida.

         Several factors may be considered in arriving at that prevailing market rate,

   as set forth in Johnson v. Georgia Highway Express, Inc. 488 F.2d 714, 717-719 (5th

   Cir. 1974).1 The movant is required to submit to the Court satisfactory evidence to

   establish that the requested rate accurately reflects the prevailing market rate. See

   Duckworth v. Whisenant, 97 F.3d 1393, 1396 (11th Cir. 1996); Norman, 836 F.2d at

   1299 (finding that the burden lies with fee applicant “of producing satisfactory

   evidence that the requested rate is in line with prevailing market rates” and

   “satisfactory evidence necessarily must speak to rates actually billed and paid in



   1     The 12 Johnson factors are as follows:
         (1) the time and labor required;
         (2) the novelty and difficulty of the questions;
         (3) the skill requisite to perform the legal service properly;
         (4) the preclusion of other employment;
         (5) the customary fee;
         (6) whether the fee is fixed or contingent;
         (7) the time limitations imposed by the client or circumstances;
         (8) the amount involved and the results obtained;
         (9) the experience, reputation and ability of the attorneys;
         (10) the undesirability of the case;
         (11) the nature and length of the professional relationship with the client; and
         (12) the awards in similar cases.

   Johnson, 488 F.2d at 717-719.
                                             7
Case 1:18-cv-21365-KMW Document 310 Entered on FLSD Docket 10/10/2019 Page 8 of 22




   similar lawsuits.”). Ultimately, the Court remains an expert on the issue of hourly

   rates in the community and may properly consider “its own knowledge and

   experience concerning reasonable and proper fees and may form an independent

   judgment either with or without the aid of witnesses as to value.” Loranger, 10 F.3d

   at 781 (quoting Norman, 836 F.2d at 1303).

         Here, Defendant agrees that Stuart Sobel (“Mr. Sobel”) should be entitled to

   an hourly rate of $500 per hour. Defendant objects, however, to Susan Odess (“Ms.

   Odess”) seeking an hourly rate of $500.00 per hour because, while she is a partner at

   a law firm, she barely has seven years of legal experience. Defendant also suggests

   that her hourly rate should be cut because she did not litigate this case at trial.

   Instead, Ms. Odess spent most of her time filing duplicative motions for sanctions

   and participating in onerous discovery disputes. Ms. Odess contends, on the other

   hand, that her rates are reasonable and that they coincide with the amount she bills

   in other insurance cases. In addition, Ms. Odess claims that, while she may have

   only seven years of litigation experience, those years have been significant in that

   she has obtained several eight figure judgments against insurance companies. Ms.

   Odess therefore concludes that her success in litigation justifies the rates requested.

         We agree with Defendant that an hourly rate of $500 for a seventh-year

   lawyer is excessive for an insurance case, especially where her primary active role

   was in the pretrial phase of the case. Instead, she billed 1212.3 hours for pre-trial

   matters and then cluttered the Court’s docket with discovery motions that evidenced


                                             8
Case 1:18-cv-21365-KMW Document 310 Entered on FLSD Docket 10/10/2019 Page 9 of 22




   an inexperienced associate as opposed to a seasoned partner. The rate requested

   should be reduced even further because this was merely an insurance case – meaning

   it did not involve highly complex issues of law that would require a $500 per hour

   junior partner. See Beach Bars USA, LLC v. Indem. Ins. Corp. of DC, 2015 WL

   11422318, at *3 (S.D. Fla. May 6, 2015), Report and Recommendation adopted, 2015

   WL 11401351 (S.D. Fla. July 31, 2015) (“[F]ee awards in insurance coverage cases

   are materially different from awards in complex commercial litigation, for

   instance.”).

           The Court will therefore reduce the hourly rate of Ms. Odess to $325 per hour.

   See Beach Bars USA, LLC, 2015 WL 11422318, at *4 (“[W]e find that based upon our

   expertise in [insurance litigation] a $350.00 hourly rate is the most that can be

   awarded . . . for this type of case. Arguably, even that rate may be on the high side”);

   see also CBS Broadcasting, Inc. v. Browning, 2007 WL 2850527 (S.D. Fla. Sept. 21,

   2007) (holding that a reasonable partner rate ranges between $350–550 per hour);

   Ottaviano v. Nautilus Ins. Co., 717 F. Supp. 2d 1259, 1268-71 (M.D. Fla.

   2010) (reducing an experienced insurance litigator’s requested hourly rate of $400 to

   $275). As for the hourly rates of the other partners who worked on this case, the

   rates requested are reasonable considering their experience.

         The hourly rates requested for Plaintiff’s associates must be adjusted,

   however, because their billable rates do not coincide with their experience. For

   example, two first year associates worked on this matter and one of them billed at


                                              9
Case 1:18-cv-21365-KMW Document 310 Entered on FLSD Docket 10/10/2019 Page 10 of 22




    $279.22 per hour while the other billed at a rate of $167.14 per hour. Plaintiff failed

    to present any justification for this discrepancy. We therefore recommend that the

    hourly rates of the two first year associates be consistent at $167.14 per hour. See,

    e.g., Sandin v. United Collection Bureau, Inc., 2009 WL 2500408, at *3 (S.D. Fla. Aug.

    14, 2009) (“The Court notes that Plaintiffs have presented evidence in support of

    this hourly rate,    and     that   $175   per   hour    is   reasonable    even    for

    a first-year associate.”).

             Another hourly rate that is not commensurate with an associate’s experience

    is a second year, Ashley Allison (“Ms. Allison”), who worked on this case at a rate of

    $285 per hour. This rate is excessive for the South Florida legal market and for

    insurance cases with only two years of legal experience. Ms. Allison’s rate should

    therefore be reduced to $200 per hour. See Wales-Walden v. Ak “N” Eli, LLC, 2018

    WL 6812692, at *2 (S.D. Fla. Oct. 12, 2018), Report and Recommendation adopted

    sub nom. Wales-Walden v. Ak N Eli, LLC, 2018 WL 6807316 (S.D. Fla. Oct. 29, 2018)

    (“$300.00 per hour for a second-year associate is excessive. The Court finds that

    Ms. Steelman’s fee should be reduced to $200.00 per hour.”); see also B-K Cypress Log

    Homes Inc. v. Auto-Owners Ins. Co., 2011 WL 6151507, at *2 (N.D. Fla. Nov. 1,

    2011), Report and Recommendation adopted, 2011 WL 6152082 (N.D. Fla. Dec. 12,

    2011).     The Court agrees with Mr. Shannin’s assessment and concludes that

    the hourly rates for attorney Willis [of $195 and $210 an hour] are reasonable for a

    first or second year associate practicing in Miami, Florida.”).


                                               10
Case 1:18-cv-21365-KMW Document 310 Entered on FLSD Docket 10/10/2019 Page 11 of 22




          Having reduced the hourly rates of the associates, we turn to the rates of the

    non-attorneys.   Plaintiff requests that the paralegals who worked on this case

    receive an hourly rate of at least $160 because of their substantial litigation

    experience.   But, even substantial litigation experience does not justify such an

    inflated hourly rate for a paralegal (especially in an insurance case) in the South

    Florida legal market. We therefore reduce the hourly rates of the three paralegals

    to $75 per hour. See Freed By Freed v. Merrill Lynch, Pierce, Fenner & Smith, Inc.,

    2005 WL 8156037, at *6 (S.D. Fla. Aug. 24, 2005) (“[T]he Court considers $75.00 a

    reasonable hourly rate for the two paralegals”); see also Kotchman v. State Farm

    Mut. Auto. Ins. Co., 2017 WL 4124845, at *2 (M.D. Fla. Sept. 18, 2017) (“$ 80 per

    hour for paralegals’ time is . . . a reasonable hourly rate.”) (citing Rynd v. Nat’l Mut.

    Fire Ins. Co., 2012 WL 939387, at *1 (M.D. Fla. Jan. 25, 2012), Report and

    Recommendation adopted, 2012 WL 939247 (M.D. Fla. Mar. 20, 2012); Kearney v.

    Auto-Owners Ins. Co., 713 F. Supp. 2d 1369, 1377 (M.D. Fla. 2010) (reducing a

    paralegal’s hourly rate from $ 110 to $ 65 per hour in an insurance bad faith case)).2

          D.      The Reasonable Number of Hours Expended

          The second step of the lodestar analysis requires the Court to determine the

    reasonable number of hours expended.       The award must exclude compensation for

    hours “that would be unreasonable to bill to a client and therefore to one’s adversary



    2      As for the law clerks who worked on this matter, we need not opine on their
    requested hourly rates because, as discussed below, their hours should be eliminated
    entirely as duplicative and unnecessary.
                                             11
Case 1:18-cv-21365-KMW Document 310 Entered on FLSD Docket 10/10/2019 Page 12 of 22




    irrespective of the skill, reputation, or experience of counsel.” A.C.L.U. of Georgia v.

    Barnes, 168 F.3d 423, 428 (11th Cir. 1999) (quoting Norman, 836 F.2d at 1301)

    (emphasis in original).   The fee applicant bears the burden of establishing that the

    time for which compensation is sought was reasonably expended on the litigation

    and must provide the Court with specific and detailed evidence that will allow for an

    accurate determination of the amount of fees to award.        See A.C.L.U. of Georgia,

    168 F.3d at 428.    If the fee applicant fails to exercise required billing judgment, the

    Court is obligated to A[prune] out those [hours] that are excessive, redundant, or

    otherwise unnecessary.@     Id. at 428.   As in the analysis of reasonable hourly rates,

    the Court is presumed to be an expert in reviewing the number of hours expended on

    litigation for the purpose of attorney=s fees.       See Norman, 836 F.2d at 1303.

    Accordingly, it is Aperfectly proper to award attorney’s fees based solely on affidavits

    in the record.@    Id. at 1303 (citing Mesa Petroleum Co. v. Coniglio, 629 F.2d 1022,

    1030 (5th Cir. 1980)).

          “When a district court finds the number of hours claimed is unreasonably

    high, the court has two choices: it may conduct an hour-by-hour analysis or it may

    reduce the requested hours with an across-the-board cut.” See Bivins v. Wrap It Up,

    Inc., 548 F.3d 1348, 1350 (11th Cir. 2008) (citing Loranger, 10 F.3d at 783). A court

    may not, however, do both. See Bivins, 548 F.3d at 1351-1352 (explaining that “by

    requiring the district court to conduct either analysis instead of both, we ensure that

    the district court does not doubly-discount the requested hours”).          In deciding


                                                12
Case 1:18-cv-21365-KMW Document 310 Entered on FLSD Docket 10/10/2019 Page 13 of 22




    between the two options available to the Court, an hour-by-hour approach is

    sometimes preferable while at other times the “fee documentation can be so

    voluminous as to render an hour-by-hour review impractical.” Loranger, 10 F.3d at

    783 (holding that where the billing record is voluminous, “the district court need not

    engage in an hour-by-hour analysis[; r]ather, . . . it may [] reduce [the hours devoted

    to litigation] in gross if a review of the resubmitted fee request warrants such a

    reduction”) (emphasis added)).     “In such cases, an across-the-board cut may be

    appropriate, as long as a court “articulate[s] [its] reasons for selecting specific

    percentage reductions.” Roy v. Bd. of Cty. Comm’rs, Walton Cty., Fla., 2012 WL

    8013976, at *4 (N.D. Fla. Nov. 1, 2012), Report and Recommendation adopted, 2013

    WL 1883247 (N.D. Fla. May 6, 2013) (quoting Loranger, 10 F.3d at 783).

          Defendant argues that the number of hours requested must be reduced

    because Plaintiff engaged in block-billing, rendering it impossible to determine if the

    tasks completed were reasonable.      Most of Defendant’s argument takes aim at

    Plaintiff’s counsel, Ms. Odess, because she block-billed for over 500 hours.

    Defendant requests that a discretionary penalty of up to 30% be imposed for her

    hours and that, if applicable, the same percentage cut be applied to Plaintiff’s entire

    litigation team.   Defendant also claims that there are several vague or duplicative

    time entries that must be reduced, including 10 hours for Mr. Sobel, 5 hours for Ms.

    Odess, and 15 hours for Eyal S. Eisig (“Mr. Eisig”).   Defendant complains that these

    30 hours cannot stand because the descriptions are hopelessly vague.     [DE. 252-2 at


                                              13
Case 1:18-cv-21365-KMW Document 310 Entered on FLSD Docket 10/10/2019 Page 14 of 22




    83] (billing for “[i]ssues concerning post trial motions”).      Accordingly, Defendant

    requests that the number of hours billed be reduced because there is an abundance

    of time entries that are vague, duplicative, and/or block-billed.

          We agree that the hours that Defendant identified constitutes improper

    block-billing3 and/or vague time entries. There are many time entries, for example,

    where Ms. Odess billed more than 12 hours but failed to specify how that time was

    spent other than a laundry-list of generic tasks.         Some of the most egregious

    examples are when she drafted unidentified documents or sent emails to unknown

    recipients for more than 10 hours. We disagree, however, that a penalty of 30% is

    appropriate as many courts that have considered this issue have found that a

    reduction of 5% to 15% to be reasonable. See, e.g., BMC Bus. Overseas Corp. v.

    Incasa LLC, 2019 WL 1897804, at *2 (S.D. Fla. Feb. 15, 2019), Report and

    Recommendation adopted, 2019 WL 1897678 (S.D. Fla. Feb. 27, 2019) (“[T]he

    Undersigned finds that a 15% reduction is appropriate in light of the vague entries,

    block billing, and excess time entries.”) (citing Plumbers & Pipefitters Union No. 421

    Health & Welfare Fund v. Brian Trematore Plumbing & Heating, Inc., 2013 WL

    3816660, at *4 (M.D. Ga. July 22, 2013) (reducing attorney’s fees by 5% due to

    attorney’s block billing); United Food Mart, Inc. v. Motiva Enters., LLC., 2006 WL

    3068820, at *4 (S.D. Fla. Feb. 8, 2006) (reducing attorney’s fees by 10% where


    3      “‘Block billing’ occurs when an attorney lists all of the day’s tasks on a case in a
    single entry and does not separate the tasks and the time spent working on those
    individual tasks as separate entries on billing records.” Plumbers & Pipefitters
    Union No. 421 Health & Welfare Fund., 2013 WL 3816660, at *4).
                                               14
Case 1:18-cv-21365-KMW Document 310 Entered on FLSD Docket 10/10/2019 Page 15 of 22




    attorney used block billing, the entries were vague, and some entries appeared

    excessive)). We therefore conclude that a 10% reduction should be appropriate as to

    the hours identified in Defendant’s response and this equates to a reduction of 50.5

    hours for Ms. Odess, 1 hour for Mr. Sobel, and 1.5 hours for Mr. Eisig.4

          C.      Fee Multiplier

          After determining the lodestar . . . the court must determine the necessity of

    an adjustment for the results obtained.”    Coy v. Allstate Floridian Ins. Corp., 2007

    WL 1732098, at *8 (M.D. Fla. June 14, 2007) (citing Norman v. Hous. Auth. of

    Montgomery, 836 F.2d 1292, 1302 (11th Cir. 1988)).          Florida courts “routinely

    approve[ ] fees that reward lawyers for pursuing cases that have little chance of

    success.”   Progressive Express Ins. Co., v. Schultz, 948 So. 2d 1027, 1032 (Fla. 5th

    DCA 2007). In other words, “the riskier the case the greater the multiplier.”       Id.

    Unlike federal courts applying federal law that consider lodestar “enhancements”

    under the stricter rubric of Perdue v. Kenny A. ex rel. Winn, 559 U.S. 542, 543 (2010),

    Florida courts applying Florida law apply the risk multiplier based on the need for a

    contingency fee arrangement coupled with evidence in the record that, without a

    multiplier, the plaintiffs would have faced substantial difficulties finding counsel in

    the relevant market. See Sun Bank of Ocala v. Ford, 564 So. 2d 1078, 1079 (Fla.



    4      The number of hours that the law clerks billed in this case should be rejected
    entirely because there is no reason that this case required the work of 6 partners, 6
    associates, 4 paralegals, and 5 law clerks. The hours billed for the law clerks are
    either redundant, excessive, clerical, or otherwise non-compensable as Plaintiff
    employed more than enough legal professionals to prosecute this insurance case.
                                             15
Case 1:18-cv-21365-KMW Document 310 Entered on FLSD Docket 10/10/2019 Page 16 of 22




    1990).     Absent such evidence in the record, Florida law does not permit a

    contingency risk multiplier. Ruderman ex rel. Schwartz v. Washington Nat. Ins.

    Corp., 465 F. App’x 880, 882 (11th Cir. 2012) (“Because no likely difficulty finding

    counsel was established, a multiplier was not permissible under Florida law.”).

             Generally, to determine the necessity of a contingency risk multiplier, Florida

    courts consider the following three factors:

             1) whether the relevant market requires a contingency fee multiplier to
             obtain competent counsel;

             2) whether the attorney was able to mitigate the risk of nonpayment in
             any way; and

             3) whether any of the factors set forth in Florida Patient=s Comp. Fund
             v. Rowe, 472 So. 2d 1145, 1150 (Fla. 1985), are applicable, especially the
             amount involved, the results obtained, and the type of fee arrangement
             between the attorney and his client.

    Standard Guaranty Ins. Co. v. Quanstrom, 555 So. 2d 828, 834 (Fla. 1990).         For the

    types of cases at issue here, the Supreme Court found that a multiplier is a useful

    tool for the category of cases “when a risk of nonpayment is established.” Id. This

    “made clear that trial judges are not required to use a multiplier; but when they do,

    evidence must be ‘presented to justify the utilization of a multiplier.’” Joyce v.

    Federated Nat’l Ins. Co., 228 So. 3d 1122, 1128 (Fla. 2017). As a result, the party

    seeking the fee need not show that the case represents a “rare” or “exceptional” case

    to trigger a multiplier. Id. at 1128-29, 1131-32. The trial judge enjoys the necessary

    flexibility under Florida law to apply different criteria to different categories of cases

    in arriving at a multiplier finding. Id. at 1129 (citing Quanstrom, 555 So. 2d at 835).
                                                16
Case 1:18-cv-21365-KMW Document 310 Entered on FLSD Docket 10/10/2019 Page 17 of 22




           Florida courts have ruled that the first factor is the most important because it

    concerns a party’s difficulty in finding competent counsel without the use of a

    multiplier.   See, e.g., Sun Bank, 564 So. 2d at 1079) (“[B]efore adjusting for risk

    assumption, there should be evidence in the record, and the trial court should so

    find, that without risk-enhancement plaintiff would have faced substantial

    difficulties in finding counsel in the local or other relevant market”) (citation

    omitted)); see also Joyce, 228 So. 3d at 1133 (“the lodestar amount, which awards an

    attorney for the work performed on the case, is properly analyzed through the

    hindsight of the actual outcome of the case, whereas the contingency fee multiplier,

    which is intended to incentivize the attorney to take a potentially difficult or complex

    case, is properly analyzed through the same lens as the attorney when making the

    decision to take the case.”).

           The first factor is lacking, however, because a fee multiplier was not needed to

    obtain competent counsel for a property damage insurance case and there is no

    persuasive showing in the record that Plaintiff would have had “substantial

    difficulty” in obtaining competent counsel given the facts presented. Indeed, as the

    number of cases filed in this Court illustrates, a plethora of experienced practitioners

    routinely pursue insurance cases following hurricanes or other significant causes of

    loss. This alone is fatal to Plaintiff’s request for a fee multiplier because “[i]f there is

    no evidence that the relevant market required a contingency fee multiplier to obtain

    competent counsel, then a multiplier should not be awarded.” USAA Cas. Ins. Co. v.


                                                17
Case 1:18-cv-21365-KMW Document 310 Entered on FLSD Docket 10/10/2019 Page 18 of 22




    Prime Care Chiropractic Enters, P.A., 93 So. 3d 345, 347 (Fla. 2nd DCA 2012)

    (“although [fee expert] summarily concluded that the market required a multiplier

    for Prime Care to obtain competent counsel, he did not provide the court with any

    evidence to support his broad assertion.”).

          Significantly, here Plaintiff retained a fee expert that provided relevant

    opinions to the lodestar and multiplier analysis. Like the expert in Prime Care, he

    summarily opined that “the market in the Southern District of Florida requires a

    contingency fee multiplier to obtain competent counsel in a case like this.” [D.E.

    285-9 ¶20]. But, this expert also does not provide us with any tangible evidence to

    support this broad assertion. And certainly the docket of the Southern District of

    Florida, loaded as it is with hurricane and other property damage cases filed by very

    competent counsel in contingent fee cases, is prima facie evidence to the contrary.

    Not to mention the evidence submitted by Defendant’s own fee expert that challenges

    the conclusory opinion with her own factual testimony that, in her experience, she

    has not seen a single first party coverage case where the attorney did not take the

    case on a contingency basis. And she correctly points out that just because an

    hourly fee was not possible does not translate into a finding that a risk multiplier

    was required beyond a traditional contingency fee arrangement.              Notably, zero

    evidence was submitted by Plaintiff that the other lawyers Plaintiff may have

    consulted demanded something other than a contingency fee agreement to take the

    case. Plaintiff’s affidavit on that important detail is lacking entirely.


                                              18
Case 1:18-cv-21365-KMW Document 310 Entered on FLSD Docket 10/10/2019 Page 19 of 22




          So, in sum, this record presents us with no tangible basis to conclude that a

    risk multiplier was dispositive in a competent lawyer’s decision to tackle the case.

    The evidence is actually to the contrary, or at best in equipoise. Given our discretion

    on this issue, we find that a risk multiplier is not appropriate so long as the lodestar

    produces a material and sizable fee given that counsel prevailed in the action, which

    it will. See also Florida Peninsula Ins. Co. v. Wagner, 196 So. 3d 419 (Fla. 2d DCA

    2016) (reversing award of multiplier where “[t]here was no showing or finding that

    without the prospect for a multiplier to an otherwise reasonable fee award,

    [plaintiffs[would have had difficulty finding competent counsel to represent them in

    this insurance coverage dispute.”).

          The second factor considers whether there was an opportunity to mitigate the

    non-payment of the attorneys’ fee. Plaintiff's lawyers accepted this case on a pure

    contingency basis and incurred a significant risk of non-payment for their services

    and no opportunity to mitigate non-payment of an attorneys’ fee. However, the

    existence of a contingent fee agreement alone does not mandate the application of a

    multiplier. See Sun Bank of Ocala, 564 So. 2d at 1079. Plaintiff in effect relies on

    nothing more than that, underscoring why the motion is so unpersuasive.

          Finally, the third factor considers other items including the results obtained,

    and the amount involved in the ligation. Plaintiff was successful at trial and, in

    consideration of that success, Plaintiff is being awarded a substantial attorneys’ fee

    as stated above. Aside from that, Plaintiff has not identified any other factor that


                                              19
Case 1:18-cv-21365-KMW Document 310 Entered on FLSD Docket 10/10/2019 Page 20 of 22




    has not been adequately accounted for in the lodestar that requires an enhanced fee.

    Plaintiff suggests that this involved complex litigation, but this was merely an

    insurance coverage case.     Plaintiff also contends that the superior skills of the

    lawyers justify an enhanced fee award, but that is unsupported in the record

    presented. Accordingly, there is no evidence that a fee multiplier is appropriate in

    this case.

          C.     Final Calculations

          Considering the rates and number of hours expended, the partners who

    worked on this case should recover the following: (1) Ms. Odess ($325 hourly rate for

    1161.8 hours), (2) Mr. Sobel ($500 hourly rate for 249.85), (3) B. Michael Clark

    ($337.96 hourly rate for 54.95 hours), Jason Rodgers-Da Cruz ($335 hourly rate for

    3.5 hours), Nicholas Siegfried ($335 hourly rate for 3 hours), and Helio De La Torre

    ($360 hourly rate for 3 hours) for a total of $524,338.40. As for the associates, they

    should recover for the time entries of: (1) Emily Troesch ($335 hourly rate for 205.80

    hours), (2) Zachary Smith ($167.14 hourly rate for 205.07 hours), Mr. Eisig ($350

    hourly rate for 161.6 hours), Berenice Mottin-Berger ($285 hourly rate for 3.3 hours),

    Austin Murray ($167.14 hourly rate for 1.4 hours), and Ashley Allison ($200 hourly

    rate for 1 hour) for a total of $161,152.89.

          The final category concerns the paralegals who should recover for the work of:

    (1) Engie Tapia ($75 hourly rate for 757.63 hours), (2) Michelle Hanchet ($75 hourly

    rate for 8.85 hours), (3) Heidi Valdes ($75 hourly rate for 1 hour), and Christina


                                               20
Case 1:18-cv-21365-KMW Document 310 Entered on FLSD Docket 10/10/2019 Page 21 of 22




    Neyra ($75 hourly rate for 0.45 hours) for a total of $57,594.75.          Accordingly,

    Plaintiff should recover a grand total of $743.086.04.5

                                   III.   CONCLUSION

          For the foregoing reasons, the Court RECOMMENDS that Plaintiff’s motion

    for attorneys’ fees [D.E. 285] be GRANTED in part and DENIED in part.

    Plaintiff should recover a total fee award of $743,086.04.

          Pursuant to Local Magistrate Rule 4(b) and Fed. R. Civ. P. 73, the parties have

    fourteen (14) days from service of this Report and Recommendation within which to

    file written objections, if any, with the District Judge.       Failure to timely file

    objections shall bar the parties from de novo determination by the District Judge of

    any factual or legal issue covered in the Report and shall bar the parties from

    challenging on appeal the District Judge’s Order based on any unobjected-to factual

    or legal conclusions included in the Report. 28 U.S.C. § 636(b)(1); 11th Cir. Rule 3-1;

    see, e.g., Patton v. Rowell, 2017 WL 443634 (11th Cir. Feb. 2, 2017); Cooley v.

    Commissioner of Social Security, 2016 WL 7321208 (11th Cir. Dec. 16, 2016).


    5      Plaintiff also requested that 81.88 hours be included for the work that its
    attorneys performed from July 10, 2019 to August 9, 2019. But, Plaintiff failed to
    present its fee request in a manageable or persuasive manner (as Plaintiff did for the
    other hours requested), nor did Plaintiff provide the Court with a summary of the
    billing codes attributed to each legal professional. Instead, Plaintiff left it for the
    Court to rummage through the billing records, compute each attorney’s/paralegal’s
    hours, and to calculate the appropriate fee that should be recoverable for each
    individual. Because the Court has no duty to do the work that Plaintiff should have
    done in the first place, we will not consider Plaintiff’s request for fees to date after
    July 10, 2019. If Plaintiff is forced to submit a new fee request if it successfully
    defends the appeal of the judgment, such sums can be included in that supplemental
    fee request.
                                              21
Case 1:18-cv-21365-KMW Document 310 Entered on FLSD Docket 10/10/2019 Page 22 of 22




          DONE AND SUBMITTED in Chambers at Miami, Florida this 10th day of

    October, 2019.

                                             /s/ Edwin G. Torres
                                             EDWIN G. TORRES
                                             United States Magistrate Judge




                                        22
